                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO L. DAVIS,                            :   CIVIL ACTION NO. 1:16-CV-515
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
PENNSYLVANIA DEPARTMENT                     :
OF CORRECTIONS, et al.,                     :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 26th day of November, 2019, upon consideration of the

report (Doc. 144) of Magistrate Judge Joseph F. Saporito, Jr., recommending that

the court grant defendants’ unopposed motion (Doc. 126) for summary judgment

and enter judgment in favor of defendants on all claims brought by plaintiff Angelo

L. Davis (“Davis”), and it appearing that Davis has not objected to the report, see

FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100

(3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court
being in agreement with Judge Saporito’s recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 144) of Magistrate Judge Saporito is ADOPTED.

      2.     Defendants’ motion (Doc. 126) for summary judgment is GRANTED.

      3.     The Clerk of Court is DIRECTED to enter judgment in favor of
             defendants and against Davis on all counts.

      4.     The Clerk of Court shall thereafter CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
